Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pioretti et al (Iron-based cathode catalyst with enhanced power density in polymer electrolyte membrane fuel cells; Nature Communications2:416, Published August 2, 2011; pgs 1-9).
	Regarding claim 10, Pioretti teaches a PEM fuel cell catalyst which is not based on platinum but rather Fe (abstract). A particular embodiment teaches the catalyst to include Black Pearls 2000 (pg 2, Results, paragraph 1) which is a conductive carbon black. Table 1 shows the catalyst based on Black Pearls 2000, denoted BP, to include micropores and mesopores (Table 1, example 6). The method of making is taught to include mixing the catalyst precursor and the carbon via ball milling and then performing pyrolysis at a temperature of 1050ºC (pg 2, paragraphs 2-3 and Table 1). The catalyst is then sonicated and agitated with a Nafion 5 wt% dispersion solution (pg 7, preparation 
	Pioretti does not explicitly teach the washing and drying of the mixture as claimed. 
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to wash and dry the mixture if desired, as an ordinarily skilled artisan would have recognized such a step as obvious to try without undue experimentation and with a reasonable expectation of success.
	Regarding claim 11, Table 1 of Pioretti shows the catalyst based on Black Pearls 2000, denoted BP, to include micropores and mesopores (Table 1, example 6). Micropores are taught to have a pore size of less than or equal to 2nm and mesopores are defines as having a pore size of 2-50nm (pg 7, physical and chemical characteristics). The catalyst is located inside the pores (pg 6, first paragraph).
	Regarding claim 12, Table 1 of Pioretti shows the catalyst based on Black Pearls 2000, denoted BP, to include micropores and mesopores (Table 1, example 6). Micropores are taught to have a pore size of less than or equal to 2nm and mesopores are defines as having a pore size of 2-50nm (pg 7, physical and chemical characteristics).
	Regarding claim 13, Pioretti teaches performing a second pyrolysis in NH3 at 950ºC for 15 minutes and that performing such a pyrolysis increased oxygen reduction reaction activity (pg 4, col 1, paragraph 2).
	Pioretti does not explicitly teach the second pyrolysis being performed after drying.

	Regarding claim 14, Pioretti teaches performing a second pyrolysis in NH3 at 950ºC for 15 minutes and that performing such a pyrolysis increased oxygen reduction reaction activity (pg 4, col 1, paragraph 2).
	As the same heat treatment under the same conditions is performed, an anchoring site, as claimed, is expected to also be formed.
	Regarding claim 15, Pioretti teaches the catalyst precursor to be phenanthroline and iron (pg 7, physical and chemical characterization).
	Regarding claim 16, Pioretti teaches the catalyst precursor to be phenanthroline and iron (pg 7, physical and chemical characterization).
	Regarding claim 17, Pioretti teaches the catalyst to be Fe0.44N2.4 (Table 1, example 6). It is also taught that various mass ratios of the catalyst and host can be used (pg 7, catalyst precursor).
	Pioretti does not explicitly teach the specific mass ratio as claimed.
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize any ratio depending upon the desired result without undue experimentation and with a reasonable expectation of success.
	Regarding claim 18, the method of making is taught to include mixing the catalyst precursor and the carbon via ball milling and then performing pyrolysis at a temperature of 1050ºC under argon for 60 minutes (pg 2, paragraphs 2-3 and Table 1).
	Regarding claim 19, Pioretti teaches the heat treated catalyst is sonicated and agitated with a Nafion 5 wt% dispersion solution (pg 7, preparation of cathode catalyst inks). This is considered to constitute the stirring in an acidic solution as claimed. 
	Pioretti does not explicitly teach the molarity of the solution.
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize any molarity, such as 0.1M or greater, dependent upon the desired result and without undue experimentation and with a reasonable expectation of success.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SLIFKA whose telephone number is (571)270-5838.  The examiner can normally be reached on Monday-Friday 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH A. SLIFKA/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        March 24, 2021